internal_revenue_service number info release date date cc psi 1-cor-132469-01 uilc we are responding to correspondence submitted on your behalf by esquire and requesting relief in order to establish date as the effective date for your s_corporation_election apparently your representatives considered relief under revproc_98_55 but have overlooked revproc_97_48 in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the information submitted and facts presented by the service_center staff appear to support relief in your situation using section dollar_figure of revproc_97_48 to receive relief under the provisions of this revenue_procedure normally one must follow the procedural requirements described in sec_4 however we have intervened for your benefit and asked the memphis service_center to update your account to reflect as the effective year for your election within the next days you should receive a letter confirming this account at the telephone number provided above update if not please contact if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure revproc_97_48
